Citation Nr: 1618143	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-50 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder to include impulse control disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis, including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a joint disability, including as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a gastrointestinal disability, including as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran's claim for service connection for PTSD has been interpreted to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In an August 2014 decision, the Board reopened the claims of service connection for a cervical spine and lumbar spine disabilities and remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The AOJ was instructed to afford the Veteran VA examinations, obtain outstanding medical records, and obtain Social Security Administration records.  The Board finds that the August 2014 remand order has been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 




FINDINGS OF FACT

1.  The Veteran has not been shown to have met the DSM criteria for a diagnosis of PTSD. 

2.  The evidence of record makes it less likely than not that the Veteran's current acquired psychiatric disability, other than PTSD, either began during or was otherwise caused by his military service.  

3.  The Veteran was monitored for exposure to ionizing radiation in active service and the film badges showed a dose assessment of 0.0.  

4.  The Veteran has not been diagnosed with a radiogenic disease.  

5.  The evidence of record makes it less likely than not that the Veteran's joint disorder to include arthralgia, myalgia, and fibromyalgia is related to disease or injury or other event in active service including exposure to ionizing radiation.   

6.  The evidence of record makes it less likely than not that the Veteran's gastrointestinal disability is related to disease or injury or other event in active service, including exposure to ionizing radiation.     

7.  Arthritis and symptoms of arthritis were not manifested in service and have not been continuous since service separation; the Veteran's current arthritis did not manifest to a degree of 10 percent within a year of service separation; the evidence of record makes it less likely than not that the Veteran's current arthritis is related to disease or injury or other event in active service. 

8.  A low back disability and symptoms of a low back disability were not manifested in service and have not been continuous since service separation; the Veteran's current low back arthritis did not manifest to a degree of 10 percent within a year of service separation; the evidence of record makes it less likely than not that the Veteran's current low back disability is related to disease or injury or other event in active service. 

9.  A cervical spine disability and symptoms of a cervical spine disability were not manifested in service and have not been continuous since service separation; the Veteran's current cervical spine arthritis did not manifest to a degree of 10 percent within a year of service separation; the evidence of record makes it less likely than not that the Veteran's current cervical spine disability is related to disease or injury or other event in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for an acquired psychiatric disability, other than PTSD, to include impulse control disorder, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a joint disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

4.  The criteria for service connection for a gastrointestinal disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

5.  The criteria for service connection for arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

6.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

7.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2001 to 2015 are associated with the claims file.  The AOJ searched for Social Security Administration (SSA) records in October 2014 as instructed by the August 2014 Board remand and SSA informed VA that the Veteran's records had been destroyed.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In July 2008, October 2008, and December 2008, the Veteran informed VA that he had no additional information and evidence to submit in support of his claims.  

The AOJ requested that the Veteran complete a Radiation Risk Activity Information Sheet related to his reported radiation exposure.  However, to date, the Veteran has not completed this form.  The RO indicated that the Veteran's statement attached to the form was insufficient because the Veteran did not respond with the information requested on the form. 

VA provided examinations in October 2014 to obtain medical evidence as to the nature and likely etiology of the claimed low back, cervical spine, joint, and gastrointestinal disabilities and arthritis.  The examinations and medical opinions are adequate because medical professionals performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to the current diagnoses of the claimed disabilities and whether the disabilities were related to active service.  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

A VA psychiatric examination was scheduled in November 2014.  The Veteran failed to report to the examination without explanation.  When entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran, without good cause, failed to report to the scheduled examination.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

The Board also notes that there has been no indication by the Veteran or his representative of failure of notice of the VA examinations.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); United States v. Chem. Found., Inc., 272 U.S. 1, 47 S. Ct. 1, 71 L. Ed. 131 (1926).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Absent such clear evidence, timely delivery is assumed.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the Veteran and his representative have not actually indicated that the Veteran was not informed of the time of his examination, or if he was, offered good cause for his absence.  As such, the Veteran has not overcome the presumption of regularity and the Board finds that the AOJ complied with the remand action and this matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For cases involving allegations of in-service radiation exposure, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1042-1043  (Fed. Cir. 1994).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board prior to August 2014.  Hence, DSM-IV is still the governing directive.

Analysis: Service Connection for a psychiatric disorder to include PTSD

The Veteran asserts that he is entitled to service connection for PTSD.  As noted above, the Veteran's claim for service connection for PTSD has been interpreted to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD in accordance with DSM.  As noted above, a VA psychiatric examination was scheduled in November 2014 to obtain medical evidence as to the Veteran's current DSM diagnoses and evidence as to whether the Veteran's current psychiatric diagnoses were related to active service.  The Veteran failed to report to the examination without explanation.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance or obtain additional medical evidence.  The medical evidence of record does not substantiate a diagnosis of PTSD.  

A June 2001 VA examination report indicates that a psychiatric exam was normal.  A June 2003 VA treatment record indicates that the depression screen was negative.  VA treatment records show that the Veteran underwent psychiatric consultation in February 2008.  The Veteran reported a chief complaint of anger and he had been referred by his primary care physician.  The Veteran stated that since returning from the Vietnam War in 1970, he has suffered from frequent outbursts of rage and anger.  He noted that on 5 occasions, he became so upset with people that he attempted to seriously harm them, with the most recent incident occurring two years prior.  Because of this trouble with anger, the Veteran had limited the extent of his interpersonal interactions, for the concern that he will continue to. suffer these "bad blowups."  The Veteran denied having depressed mood, difficulty concentrating, insomnia, feelings of worthlessness, hopelessness, auditory hallucinations, suicidal ideation, homicidal ideation, paranoia, racing thoughts, grandiosity, anxiety, or a change in appetite.  He reported that he used to experience PTSD-related symptoms, such as hypervigilance, increased startle response, nightmares and flashbacks of his experiences in Vietnam, but he denied experiencing any of these symptoms recently.  He denied any recent illicit drug or alcohol use.  Mental status examination revealed a euthymic mood.  Affect was appropriately full.  Thinking was logical and goal-directed.  There was no evidence of hallucinations, delusions, or frank psychosis.  Speech was appropriate.  No psychomotor disturbance was present.  There was no suicidal or homicidal ideation.  Insight and judgment were fair.  The Axis I diagnosis was impulse control disorder, NOS vs. intermittent explosive disorder; Rule-out mood disorder, NOS; Alcohol abuse, in full remission.  The Axis II diagnosis was rule-out antisocial personality disorder.  There is no competent and credible evidence that relates these diagnoses to active service.  VA treatment records dated in September 2008 and August 2009 show diagnoses of impulse control disorder.  

There is no evidence of symptoms or diagnosis of a psychiatric disorder in active service.  In service examinations in March 1962 (enlistment exam) and January 1970 (separation examination) show that psychiatric examinations were normal.  The Veteran denied having psychiatric symptoms on a medical history survey completed in conjunction with his separation physical.  

As noted above, a VA psychiatric examination was scheduled in November 2014 to obtain medical evidence as to the Veteran's current DSM diagnoses and evidence as to whether the Veteran's current psychiatric diagnoses were related to active service.  The Veteran failed to report to the examination without explanation.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance or obtain additional medical evidence.  

The Board finds that the weight of the competent and credible evidence establishes that there is no diagnosis of PTSD in accordance with the DSM criteria and there is no medical nexus between any currently diagnosed acquired psychiatric disability  and the Veteran's active military service.  

The Veteran's own implied assertions that he has PTSD or other psychiatric disorder due to events in active service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with the DSM, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Thus, the Board finds that the Veteran's lay statements are not competent evidence of a current diagnosis of PTSD or of a medical nexus between the current psychiatric disorder and service since the evidence does not show that the Veteran had any medical or psychiatric training or expertise.   

Accordingly, on this record, service connection for PTSD and other psychiatric disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The appeal is denied.

Analysis: Service Connection for a joint disorder, arthritis, and gastrointestinal disorders

The Veteran claims entitlement to service connection for a joint disorder, arthritis, and gastrointestinal disorders.  He asserts that the joint, arthritis and stomach problems are due to exposure to plutonium 239 and Cesium 137.  See the October 2008 statement.  

In support of his claim, the Veteran submitted an article from the Agency for Toxic Substances and Disease Registry entitled ToxFAQs for Plutonium.  The article indicates that plutonium is a radioactive material that does not occur naturally to any extent, but is produced in nuclear reactors.  It has been found to cause lung, liver, and bone cancer in animals.  The Veteran submitted an article from the Agency for Toxic Substances and Disease Registry entitled ToxFAQs for Cesium.  The article indicates that exposure to stable or radioactive cesium occurs from ingesting contaminated food or drinking water or breathing contaminated air.  High levels of radioactive cesium in or near a person's body can cause nausea, vomiting, diarrhea, bleeding, coma, and even death.  This may occur after nuclear accidents or detonation of atomic bombs.  Naturally occurring cesium is not radioactive and is referred to as stable cesium.  Nuclear explosions or the breakdown of uranium in fuel elements can produce two radioactive forms of cesium, 134 Cesium and 137 Cesium.  The article indicates that it is highly unlikely that a person would be exposed to high enough amounts of stable cesium to cause harmful health effects.  Laboratory animals given very large amounts of cesium compounds showed changes in behavior, such as increased or decreased activity.  Exposure to large amounts of radioactive cesium can damage cells in the body from the radiation.  A person might also experience acute radiation syndrome, which includes nausea, vomiting, diarrhea, bleeding, coma, and even death in cases of very high exposures. 

In an October 2008 statement, the Veteran indicated that when he was stationed at Robins Air Force Base in Georgia, he worked in electronic counter measures (ECM) in the shop and also serviced the B-52s on the alert pad, which had 8 nuclear bombs.  The Veteran indicated that this was the first time he had to wear a dosimeter because of work on equipment around the bombs.  He stated that when he was stationed at Malmstrom Air Force Base in Montana, he wore a dosimeter every day because of working around nuclear-tipped missiles most of the time.  The Veteran stated that at Lowry Air Force Base in Colorado, he first worked with Cesium 137 and plutonium 239.  He stated that these substances were used for repair and calibration of radioactive test equipment.  He worked at this base for nine months.  He stated that he was also stationed at Lockbourne Air Force Base for his last year in service and he worked with Cesium and plutonium several times a week.  

Service records show that the Veteran was stationed at Robins Air Force Base from February 1963 to March 1964 and his occupation was aircraft repairman.  He was stationed at Malmstrom Air Force Base from September 1964 to August 1966 and his occupation was electro mechanic team chief and precision measure equipment specialist.  He was a student at Lowry Air Force Base in August 1966.  The Veteran was stationed at Lockbourne Air Force Base from December 1968 till discharge and his occupation was precision measurement equipment technician.     

Service treatment records contain a Record of Exposure to Ionizing Radiation.  The record indicates that the Veteran wore a film badge from March 1969 to December 1969 to measure exposure to x-ray radiation.  The dose (in rep, rad, or r) was zero.  The accumulative dose was zero.      

As noted, for cases involving radiation, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1042-1043.    

In the present case, the Veteran does not assert and the evidence does not establish that he had participated in radiation risk activity as defined by VA regulations and he is not a radiation exposed veteran.  See 38 C.F.R. § 3.309(d)(3)(ii).  Thus, service connection for arthritis, a joint disorder, or a gastrointestinal disorder is not warranted on a presumptive basis under 38 C.F.R. § 3.309(d).    

The evidence of record establishes that the Veteran was exposed to x-ray radiation during active service, however the film badge which measured the amount of exposure indicated that the dose and accumulative total dose was zero.  

The Board finds that the Veteran's own assertions that he was exposed to plutonium and Cesium to have no probative value.  While the Veteran, as a layperson, is competent to describe an observable event such as having a substance touch his skin or seeing a substance, radiation exposure is not observable to a lay person and scientific equipment is needed to detect radiation.  The Board finds that the Veteran has not shown that he has the requisite expertise and scientific equipment to identify plutonium or Cesium.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he claims he was exposed to without scientific training or the use of scientific testing.  Thus, his statements that he was exposed to plutonium or Cesium are not competent and have no probative value.  Also, the article submitted by the Veteran indicates that exposure to Cesium may occur after nuclear accidents or detonation of atomic bombs and it was highly unlikely that a person would be exposed to high enough amounts of stable cesium to cause harmful health effects.  Exposure to large amounts of radioactive cesium can damage cells in the body from the radiation and may cause acute radiation syndrome.  The evidence of record does not show that the Veteran was exposed to a nuclear accident or detonation of an atomic bomb.  He did not work in a nuclear reactor.  He did not provide lay or medical evidence of acute radiation syndrome symptoms.  Further, the service treatment records indicate that the Veteran was exposed to x-ray radiation, not radiation from exposure to plutonium or Cesium.  

The Board finds the weight of the competent and credible evidence shows that in service, the Veteran was exposed to x-ray radiation and the dose was zero.  The weight of the competent and credible evidence shows that the Veteran was not exposed to plutonium or Cesium.  The service treatment records are very probative and outweigh the lay statements by the Veteran.    

The weight of the competent and credible evidence establishes that the Veteran does not have a radiogenic disease.  The claimed arthritis, joint disorder, and gastrointestinal disorder are not radiogenic disease as set forth in 38 C.F.R. § 3.311(b)(2)(i).  The Board notes that VA is not required to obtain a dose assessment pursuant to 38 C.F.R. § 3.311 because there is no evidence of a radiogenic disease.  See 38 C.F.R. § 3.311(a).  Thus, presumptive service connection for arthritis, joint disorder, and gastrointestinal disorder under 38 C.F.R. § 3.311 is not warranted.  

Having considered the possibility of both presumptive service connection and the application of the provisions of 38 C.F.R. § 3.311, the Board must also consider service connection without reference to the radiation regulations.  As noted above, the regulations governing service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee, supra.    

The Board finds that the weight of the competent and credible evidence establishes that the arthritis, joint disorder, and gastrointestinal disorder first manifested many years after service separation in February 1970 and are not related to injury, illness, or other event in active service.  The Veteran has not submitted competent evidence to link the development of these claimed disabilities to active service.  The VA medical opinions all weigh against the claim for service connection on a direct basis.  The VA examiners opined that the arthritis, joint disorder, and gastrointestinal disorder first manifested many years after service and are not related to active service.  

Service treatment records do not document a diagnoses of arthritis or a joint disorder in active service.  In service examinations in March 1962 (enlistment exam) and January 1970 (separation examination) show that examination of the spine, upper extremities, and lower extremities was normal.  There were no complaints of joint pain except on separation examination when the Veteran reported "yes" when asked if he had a trick or locked knee. The Veteran denied having bone, joint, or other deformity or arthritis or rheumatism.  

Service treatment records show that the Veteran sought medical treatment in August 1968 because he could not keep food down.  He was admitted to the hospital for observation.  The assessment was possible gastroenteritis.  Abdominal x-ray examination was normal.  The January 1970 separation examination indicates that examination of the abdomen was normal.  The Veteran denied having frequent indigestion, stomach, liver or intestinal trouble, or gall bladder trouble.  

There is no competent evidence of a diagnosis of arthritis within one year after service separation in February 1970.  The Board also finds that the weight of the evidence shows that the Veteran did not experience continuous symptoms of arthritis in service or since service separation.  The Veteran has only made a bare assertion that the arthritis began in service.  The Board finds that such statements have limited credibility and limited probative value because these statements were first made over 25 years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's lay statements are general and do not contain any detailed information about the symptoms such as frequency or duration of the symptoms.  The lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  There is only the report of a trick or locked knee on service separation examination in January 1970 and no other report of knee symptoms until 2001 when the Veteran sought medical treatment because, by his report, he had joint pain that began three years prior.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, for these reasons, the Board finds that the Veteran's lay statements concerning the onset of the arthritis symptoms to have little probative value and are outweighed by the service medical evidence and his own statements that he made in service and his own statements made to VA health care providers in 2001 (that the onset of the joint pain was three years prior).  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent arthritis or joint symptoms in service and since service.  Thus, service connection for arthritis or a joint disorder on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.

The claimed gastrointestinal disorder is not a presumptive chronic disease.  Thus, presumptive service connection for a gastrointestinal disorder under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.

The post-service treatment records show that in February 2001, the Veteran sought medical treatment for joint pain.  He reported having pain all over.  It was noted that he was on arthritis medication.  He reported having severe back and wrist pain.  Physical examination revealed that range of motion and joints were normal.  

A June 2001 VA examination report indicates that the Veteran reported that the joint pain began approximately three years earlier.  He reported having pain in the low back, neck, shoulders, left elbow, wrists, fingers, hips, left knee, and feet.  The Veteran reported that the pain has since then spread generally to the middle and cervical spine, bilateral shoulders, left elbow, bilateral wrists, bilateral fingers, left knee, and occasional pain in the bilateral feet and bilateral hips.  The Veteran indicated that he had a diagnosis of osteoarthritis.  He has since been followed at this VA Medical Center facility and was put on two medications.  The Veteran stated that the pains were migratory in nature and were aggravated by any type of motion of the involved joints and caused him to be unable to participate in any of his usual daily activities. 

Examination of the bilateral shoulders revealed pain on motion from the resting position but he was able to accomplish normal ranges of motion with painful, slow effort.  No deformity or other abnormality was noted.  Examination of the left elbow revealed swelling around the joint which Veteran stated has been present for one year, with tenderness, over the olecranon process.  Pain occurred from the resting position but there was no limitation of motion with Veteran being able to move slowly.  Bilateral wrist examination revealed no swelling, deformity, or limitation of motion, but there was pain on motion from the resting position becoming maximum at ranges of motion.  Bilateral finger examination revealed hypertrophy of all MPJs with flexion limited to 0.5 inches from the tips to the MPCs.  Though grip strength was within normal limits, dexterity was clumsy with inability to pick up small objects.  Bilateral hip examinations was normal.  Examination of the left knee joint revealed swelling and crepitus over the lateral aspect of the joint.  Motion from the resting position resulted in pain which became maximum at 140 degrees but drawer, McMurray, and Lachman signs were negative.  Bilateral feet examination revealed slight tenderness around the bilateral arches but feet and ankles otherwise were entirely within normal limits showing no limitation of motion but again motion from the resting position was objectively painful in the ankles.  The Veteran ambulated normally but slowly with pain being objectively present. 

X-ray examination of both elbows showed no acute abnormalities; a small spur on the medical humeral epicondyle was detected.  X-ray examination of the left knee, right hand, left hand, and right shoulder were negative.

The diagnosis was osteoarthritis with the right shoulder without X-ray evidence of degenerative joint disease; the left elbow without X-ray evidence of degenerative joint disease; bilateral hands and wrists with X-ray evidence of degenerative joint disease on the left DIP joint middle finger only; left knee without X-ray evidence of degenerative joint disease; bilateral feet and ankles, X-rays not indicated; and bilateral hips with essentially normal findings; bilateral feet with essentially normal findings. 

VA treatment records dated from 2001 to 2015 show a diagnosis of Fibromyalgia in 2010 and myalgias in October 2009.  A February 2008 VA treatment record indicates that the Veteran reported he retired due to worsening joint pain in 1999.  The October 2009 VA treatment record notes that the Veteran reported having myalgia symptoms since the mid-1990s.  He reported having a sensation of generalized achiness but the myalgia symptoms cleared since he had teeth pulled and the pain level went from a 10 out of 10 (1 to 10 with 10 the most severe) to a 1 to 2 out of 10.  He reported that he now hurt in his joints, but not muscles.  It was noted that the Fibromyalgia was now resolved, he had no myalgias, and the Veteran likely had seronegative rheumatoid arthritis.   See also the VA treatment records dated in August 2013 (notes generalized arthritis pain) and December 2013 (rheumatoid arthritis).   

Regarding the claimed gastrointestinal disorder, the June 2001 VA examination report indicates that the Veteran reported that the abdomen was normal except for lower abdominal cramps with constipation 'for the past two to three weeks which the Veteran feels is related to his medications which he has stopped on his own for the past two weeks.  He denied having nausea, vomiting, diarrhea, melena, or other gastrointestinal symptoms.  Abdominal examination revealed the location of cramps, when they occur, in the periumbilical region.  There was no organomegaly, tenderness, muscle spasm, guarding, masses, or hernia.  The diagnosis was abdominal pain, probably secondary to medications. 

VA treatment records dated from 2001 to 2014 show a diagnosis of gastrointestinal reflux disease in 2008.  A January 2015 VA treatment record indicates that the Veteran had complaints of GI bleeding, abdominal pain, and diarrhea.  The Veteran reported that the symptoms have been present for the previous three months.  The assessment was GI bleed, abdominal pain, and diarrhea of unclear etiology.  The differential diagnoses were inflammatory bowel disease, irritable bowel syndrome, possible gastritis, diverticulosis, or colon cancer among others.  The physician indicated that the history was not consistent with infectious etiology as the Veteran denied any fever or other systemic symptoms.  It was noted that the Veteran had colonoscopy in 2013 that was negative outside of small polyps.  March 2015 GI consult records indicate that the Veteran reported having intermittent gastrointestinal reflux disease since 1968.  

There is competent and credible evidence that establishes that the current Veteran's arthritis, joint disorder, and gastrointestinal disorder are not medically related to his active service.  The October 2014 VA examiner opined that the Veteran's fibromyalgia and left knee condition were less likely as not caused by or a result of service.  The rationale was that the service records were silent for fibromyalgia or a left knee condition and there was no diagnosis of fibromyalgia until 2008.  The VA examiner noted that the Veteran's statements of service condition do not mention joint pains, he had no chronic problems, and no continuity of care for 38 years after service.  The VA examiner stated that he found no causal association between the current fibromyalgia condition and the service.  The VA examiner also stated that the left knee condition was most likely caused by his advanced age over 70 years and not service.  

The VA examiner also concluded that the Veteran's reported abdominal bloating was less likely as not caused by or a result of the service.  The rationale was that the Veteran was seen by the VA since 2001 with no stomach complaints of stomach.  The service record and VA records are silent.  The VA examiner noted that the Veteran reported having a stomach condition in Korat in service and could not keep anything in his stomach; he was hospitalized and given IV fluids.  The VA examiner noted that the Veteran had no chronic problems and no continuity of care for 40 years after service.  The VA examiner opined that the service symptoms were most likely acute gastritis which is common to most people and he found no causal association between the current occasional symptoms as he had no diagnosed condition in service.

The VA examiner also concluded that the Veteran's joint disability, as well as any gastrointestinal conditions, were less likely as not caused by or a result of exposure to ionizing radiation.  The rationale was that cancer is the primary health effect from radiation exposure and literature also finds a relationship with cognitive decline and heart disease.  The VA examiner noted that the Veteran had none of these conditions and indicated that there was no physiological basis upon which to assert that his joint conditions and gastrointestinal conditions are caused by exposure to ionizing radiation.  The VA examiner concluded that the preponderance of the medical evidence failed to support the Veteran's claim and his gastrointestinal condition and joint condition were most likely caused by aging and genetic predisposition.  

The Board finds the 2014 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorders, and examined the Veteran before rendering the medical opinions.  The VA examiner cited to the facts and medical research that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran himself has related his joint disorder, arthritis, and gastrointestinal disorder to active service including to radiation exposure in service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis, joint pain, or a gastrointestinal disorder falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal and gastrointestinal systems and would involve objective clinical testing that the Veteran is not medically qualified to perform.  There is no evidence that the Veteran has medical expertise or training and he has neither provided nor identified any medical evidence to support his contentions.  There is no evidence that the Veteran has scientific expertise or knowledge and he is not competent to provide medical or scientific opinions as to whether radiation exposure in service caused his current disorders.  There is no competent evidence to establish a relationship between the Veteran's claimed disabilities and active service.  

The Board finds the weight of the competent and credible evidence shows that the joint disorder, arthritis, and gastrointestinal disorder did not manifest in service, first manifested many years after active service and are not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for joint disorder, arthritis, and gastrointestinal disorder, and the claims for service connection are denied. 

Service Connection for low back and cervical spine disabilities

In an October 2008 statement, the Veteran indicated that in basic training, he injured his low back the first time by jumping out of a gassed building.  He stated that he had no choice but to keep going or get kicked out of training.  He stated that went to sick call and was placed in a hospital for a week or so because of his back and exhaustion.  He indicated that after the hospital, he was on light duty for three months.  The Veteran reported that when he was stationed at Robins Air Force Base, he serviced the B-52s on the alert pad, and he injured his back the second time when he had to jump out of the back end of a plane.  He stated that he went sick call; he was given pain pills and some other drug.  He stated that he also hurt his back when exercising, doing back bends, and was treated with medication.  He stated that at Malmstrom Air Force Base, the fourth time he hurt his back was when he was choppering into a missile site and they got hung on a 10 foot fence.  The Veteran indicated that he threw out equipment and jumped and he was treated with more pain pills and drugs.  He also asserts that his arthritis is due to exposure to plutonium 239 and cesium 137.  

The Board finds that the weight of the competent and credible evidence establishes that the osteoarthritis of the cervical spine and lumbar spine first manifested many years after service separation and is not related to injury, illness, or other event in active service.  The Veteran has not submitted competent evidence to link the development of these claimed disabilities to active service.  The VA medical opinions all weigh against the claim for service connection on a direct basis.  The VA examiners opined that the osteoarthritis of the cervical spine and lumbar spine are most likely caused by aging (over 70 years old) and is a normal part of aging.

Service treatment records do not document a diagnosis of arthritis or other disability of the low back or neck in active service.  Service enlistment examination dated in March 1962 show that examination of the spine and neck was normal.  Service treatment records do not document any treatment for low back injuries, as alleged by the Veteran.  There is no evidence of hospitalization for a low back injury.  In fact, on his separation physical the Veteran noted that he had been hospitalized in service, but this was noted to be in regard to treatment for a throat infection while stationed in Thailand.  A January 1965 service treatment record notes that the Veteran "wrenched" his neck.  A diagnosis was not made and there is no indication of any treatment for a neck disability.  Service separation examination dated in January 1970 indicates that examination of the spine and neck was normal.  The Veteran specifically denied having recurrent back pain and had no complaints pertinent to the neck upon separation examination.

There is no competent evidence of a diagnosis of arthritis of the low back and neck within one year after service separation in February 1970.  The Board also finds that the weight of the evidence shows that the Veteran did not experience continuous symptoms of arthritis of the low back and neck in service or since service separation.  The Veteran has only made a bare assertion that the arthritis began in service.  The Board finds that such statements have limited credibility and limited probative value because these statements were first made over 25 years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's lay statements are general and do not contain any detailed information about the symptoms such as frequency or duration of the symptoms.  The lay statements are not supported by or documented by the service treatment records, the Veteran's statements made in active service or after service, or the post-service treatment records.  As noted, the Veteran denied having recurrent back pain upon separation examination in January 1970, despite reporting the presence of several conditions; thereby suggesting that had he been experiencing back or neck problems he would have reported them at this time.  VA treatment records indicate that the Veteran reported that the back pain and joint pain began in the late 1990s.  See the October 2009 VA treatment records and the June 2001 VA examination report.    

For these reasons, the Board finds that the Veteran's lay statements concerning the onset of the arthritis symptoms to have little probative value and are outweighed by the service medical evidence and his own statements that he made in service and his own statements made to VA health care providers (in 2001, he reported that the onset of the joint pain was three years prior).  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent arthritis in the low back and neck in service and since service.  Thus, service connection for arthritis of the low back and neck on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.

The Board finds that the weight of the competent and credible evidence establishes that the current Veteran's arthritis of the low back and neck first manifested over 25 years after active service and is not medically related to his active service but is a normal part of aging.  The post-service treatment records show that in February 2001, the Veteran sought medical treatment for joint pain.  He reported having pain all over.  It was noted that he was on arthritis medication.  He reported having severe back pain.  Physical examination revealed that range of motion and joints were normal.  MRI of the cervical spine revealed cervical spondylosis at C4-C7 and moderate degenerative disc disease of the lumbar spine at L2-3 and L5-S1.  The passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder, while not dispositive, is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A June 2001 VA examination report indicates that the Veteran reported that the joint pain began approximately three years ago.  He reported having pain in the low back, neck, and other joints.  The Veteran stated that three years ago, he began having severe pains in his low back and x-ray examination in February 2000 revealed degenerative changes.  The Veteran reported that the pain has since then spread generally to the middle and cervical spine, bilateral shoulders, left elbow, bilateral wrists, and bilateral fingers.  The Veteran indicated that he had a diagnosis of osteoarthritis and he has been followed at the VA Medical Center and was put on two medications.  

Examination of the lumbosacral spine revealed that the location of pain was around L4 with radiation up to the thoracic and cervical spines.  There was no specific point tenderness, deformity, or evidence of radiculopathy but any motion from the resting point resulted in objective pain.  Range of motion was limited to flexion forward 70 degree, extension backward 25 degrees, lateral flexion 30 degrees, and rotation 25 degrees.  Thoracic spine examination was essentially within normal limits.  Cervical spine examination revealed flexion forward to 20 degrees, extension backward 20 degrees, lateral flexion 20 degrees, and rotation 30 degrees bilaterally.  There was no evidence of radiculopathy.  X-ray examination revealed osteoarthritis of the lumbar spine with degenerative joint disease and cervical spine degenerative joint disease.  

The October 2014 VA examination report indicates that the diagnosis were degenerative arthritis of the thoracolumbar spine and intervertebral disc syndrome of the thoracolumbar spine.  The Veteran reported that in basic training, he strained his low back.  He does not recall being treated.  He stated that he had a herniated disc many years after service, date unknown.  He denied any surgery or treatment.  Currently, he complained of mild low back at the mid spinal cord and stiffness with certain movements.  The Veteran did not have radicular pain or other signs or symptoms of radiculopathy.  X-ray examination of the lumbar spine revealed degenerative changes, demineralization, and degenerative disc disease at L5-S1.  

The October 2014 VA examination report also shows a diagnosis of degenerative arthritis of the cervical spine.  The Veteran did not report an in-service neck injury or symptom in service.  He complained of experiencing intermittent stiffness in his back and lower neck approximately every three months, which lasted several weeks at a time.  It was aggravated by the way he sleeps.  He did not have surgery or treatment.  The baseline was no pain.  He stated that he had no functional loss with flare up and has full range of motion.  X-ray examination of the cervical spine revealed degenerative changes, demineralization, and degenerative disc disease at C5-C7.  

The VA examiner opined that the cervical spine disorder is less likely as not related to his military service.  The VA examiner indicated that the rationale was that the service and VA records are silent for cervical condition, the Veteran's statements do not mention a neck injury, and the Veteran had no chronic problems and no continuity of care until 44 years after service.  The VA examiner stated that he found no causal association between the current neck condition and the service and the Veteran's neck condition was most likely caused by aging, the Veteran was over 70, and it was part of normal aging.  

The VA examiner also opined that it was less likely as not that the Veteran's lumbar spine disorders were related to military service.  The VA examiner indicated that the rationale was that the service and VA records are silent for lumbar condition.  The VA examiner noted that the Veteran stated that he injured his low back in service in three incidents but the VA examiner noted that the Veteran had no continuity of care and no chronic problems after the service events until 40 years after service.  The VA examiner opined that the back condition was most likely caused by his aging and was a part of normal aging.  

The VA examiner also opined that the Veteran's arthritis of his neck and back are less likely as not caused by or a result of exposure to ionizing radiation.  The VA examiner stated that cancer is the primary health effect from radiation exposure and literature also finds a relationship with cognitive decline and heart disease and the Veteran had none of these conditions.  The VA examiner stated that there was no physiological basis upon which to assert that arthritis of the neck or back was caused by exposure to ionizing radiation.  The VA examiner concluded that the Veteran's arthritis of the neck and back is most likely caused by his advanced age of 70 years old and is part of normal aging.  

The Board finds the 2014 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorders, and examined the Veteran before rendering the medical opinions.  The VA examiner cited to the facts and medical research that support the opinion.  See Hernandez-Toyens; supra, and Prejean, supra.  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the service treatment records generated during active service are more probative than the Veteran's lay statements made over 25 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Essentially, while the Veteran now asserts that he had multiple back injuries in active service and he was medically treated for the injuries and was even hospitalized, the service treatment records do not document any treatment for a back injury and do not document any back complaints.  The Veteran first asserts having a low back and neck disability in 2001 when he filed his initial claim for compensation.  The weight of the medical evidence does not establish any treatment or diagnosis of a low back or cervical spine disability until 2001.  

The Veteran himself has related his arthritis of the back and neck to active service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  However, as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training and he has neither provided nor identified any medical evidence to support his contentions.  There is no evidence that the Veteran has scientific expertise or knowledge and he is not competent to provide medical or scientific opinions as to whether radiation exposure in service caused his current disorders.  There is no competent evidence to establish a relationship between the Veteran's claimed disabilities and active service.  

The Board finds the weight of the competent and credible evidence shows that the low back and neck disabilities to include arthritis and disc disease did not manifest in service, first manifested many years after active service and are not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for low back and neck disabilities to include arthritis and disc disease, and the claims for service connection are denied. 


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.

Service connection for a joint disorder and arthritis is denied. 

Service connection for a gastrointestinal disorder is denied. 

Service connection for a low back disability to include arthritis and disc disease is denied. 

Service connection for a neck disability to include arthritis and disc disease is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


